Citation Nr: 0925436	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-39 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for asbestosis.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1943 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection.  

In the February 2006 rating decision and in the December 2006 
statement of the case, the RO denied the Veteran's claims to 
reopen his previously-denied claims for service connection 
for bilateral hearing loss and for low back disability with 
arthritis because new and material evidence had not been 
obtained.  In the June 2007 supplemental statement of the 
case, the RO continued to deny the claim to reopen the back 
claim, but determined that new and material evidence had been 
received to reopen the bilateral hearing loss claim, which 
the RO denied on the merits.  On appeal, the Board must make 
an independent determination whether new and material 
evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 
1, 5 (1995).  But here, as discussed in the REMAND section 
below, since VA failed in its duty to assist the Veteran in 
obtaining evidence relating to those claims, the issues must 
be returned to the RO/Appeals Management Center for 
additional development.  Thus, the Board's analysis of 
whether new and material evidence has been received will not 
be addressed in this decision.  

In 1994, the Veteran sought nonservice-connected pension 
benefits but his claim was denied because his income was too 
high.  In the December 2006 substantive appeal, the Veteran 
indicates that now he is experiencing financial hardship.  
This matter is referred to the RO for appropriate action.  

The issues of entitlement to service connection for 
asbestosis and whether new and material evidence has been 
received to reopen claims for bilateral hearing loss and a 
low back disability with arthritis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDING OF FACT

The Veteran has a current tinnitus disability that was not 
incurred during service and is not related to his active 
naval service.    


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

The record establishes that the Veteran has a current 
tinnitus disability.  But the other two requirements for 
service connection are not met on this record.  

There are no service treatment records that show the Veteran 
complained of, or was treated for, tinnitus during service.  
His January 1946 separation examination contains no notation 
of tinnitus.  The record does not establish inservice 
incurrence from the military records.    

Nor can inservice incurrence be established by the 
presumption rules for chronic diseases.  VA regulations 
provide that for certain chronic diseases, such as tinnitus, 
if the disability is manifest within one year following 
service, it will be presumed that the disability was incurred 
during service.  38 C.F.R. §§ 3.307, 3.309.  But since the 
Veteran has stated that the tinnitus had its onset more than 
60 years after service, that presumption provision does not 
establish inservice incurrence.  

But a Veteran is not limited to contemporaneous evidence to 
establish that a disease or injury was incurred during 
service.  A service connection claim is considered on the 
basis of the places, types and circumstances of a veteran's 
service as shown by service records, the official history of 
each organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  In particular, when a disease is diagnosed after 
service, inservice incurrence can be established when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  And due consideration must be given to VA's 
policy to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

At the April 2007 C&P Audio examination, the Veteran reported 
that his tinnitus had its onset in 2006, following an MRI 
test.  Although the Veteran also reported that he had 
exposure to loud noise during service, the examiner 
determined that the Veteran's bilateral tinnitus was not 
related to his military service.  The examiner explained that 
since the onset of the tinnitus was more than 60 years 
following separation from service, and there was a related 
antecedent event-that is, the MRI test-the tinnitus was 
clearly not related to military noise exposure or his 
military service in any way.  April 2007 C&P Audio 
Examination.  

The Veteran has not submitted any medical opinion to the 
contrary.  He describes his noise exposure during service and 
appears to believe that if service connection is denied, it 
means he has not been believed.  December 2006 Substantive 
Appeal.   But the Veteran's credibility is not in doubt at 
all in this decision.  Unfortunately, as a lay person, he 
does not have the education, training, or experience to make 
a medical determination that the noise exposure during his 
naval service caused his tinnitus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).   So any opinion of the Veteran-no matter how 
sincere-as to the cause of his tinnitus is not competent 
medical evidence. 

On the other hand, the audiologist who conducted the 
April 2007 C&P audio exam, is competent to make such a 
medical determination.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements, or opinions).  She 
specifically noted that the Veteran was exposed to noise 
during service, so she did not ignore that lay evidence from 
the Veteran.  But merely because noise exposure during 
service can cause tinnitus does not establish that noise 
exposure during service always causes tinnitus.  Since the 
onset of tinnitus was so long after service and since the 
Veteran submitted evidence of another cause for his 
disability, the C&P examiner provided a medical opinion that 
the tinnitus was not related to service.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But here, there is no evidence indicating that 
tinnitus was incurred during service and the only evidence of 
a relationship between the current disability and his active 
naval service is against the claim.  There is no reasonable 
doubt to resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  


Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's November 2005 letter describing the evidence needed 
to support the Veteran's claim was timely mailed before the 
February 2006 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, asked the Veteran 
to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not notify the veteran of the 
evidence needed with respect to the rating criteria or the 
effective date of an award for service connection.  

Neither the Veteran nor his representative has raised any 
errors with respect to the faulty notice.  But the record 
shows that the Veteran was not prejudiced by the delay in 
receiving proper notice.  Shinseki v. Sanders, 77 U.S.L.W. 
4304 (U.S. April 21, 2009).  He was sent notice of the 
evidence needed with respect to the rating criteria and the 
effective date by letter dated in April 2006, long before the 
claims was readjudicated in the December 2006 statement of 
the case and in the June 2007 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (a statement of the case or a supplemental statement 
of the case can be considered a readjudication of a claim 
after the issuance of proper notice); see also Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006).  In any event, 
since the Veteran's claim has been denied, any notice errors 
with respect to evidence needed to implement a grant of 
service connection have necessarily been rendered moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder (that contained his service 
treatment records) and by providing a medical examination.  

In the June 2009 Appellant's Brief, the Veteran's 
representative asks the Board to obtain a medical opinion 
whether the Veteran's duty on a submarine could result in his 
tinnitus.  But the Veteran's personnel file, which lists his 
duty stations for his entire period of service, does not 
indicate any service aboard a submarine.  Rather, it shows 
that after attending Submarine Chaser Training School, he 
served for 2.5 years on a destroyer escort, the U.S.S. 
Osterhaus (DE 164), which provided service against submarine 
attack.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  A medical examination was conducted in 
April 2007.  The medical opinion provided in that C&P 
examination report was by a qualified examiner and was 
supported by the evidence in the record.  It provided 
sufficient competent medical evidence necessary to decide the 
claim.  The Board finds VA has no duty to obtain another 
medical opinion with respect to the Veteran's tinnitus claim.  


ORDER

Service connection for tinnitus is denied.  




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran has been diagnosed with asbestosis.  His 
DD Form 214 shows that he served for approximately 2.5 years 
as a shipfitter in the U.S.S. Osterhaus.  Yet, as the 
Veteran's representative properly points out in the June 2009 
Appellant's Brief, no medical opinion has been sought as to 
whether his current asbestosis is related to asbestos 
exposure from that duty as a shipfitter.  As a result, the 
RO/AMC should schedule the Veteran for an examination to 
determine the etiology of his asbestosis.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

The Veteran was given a C&P Audio examination in April 2007.  
The examiner based her opinion of the etiology of the 
Veteran's hearing loss disability, in part, upon the fact 
that there was no evidence of any hearing loss prior to 
January 2007.  But in his October 2005 VA Form 21-536 
(Application for Compensation and/or Pension), the Veteran 
indicated that there were hearing loss treatment records for 
the period from 1968 to 1995 at Miracle Ear, 998 N. Main 
Street, Crossville, Tennessee.  Those treatment records are 
not included in the claims file.  The RO/AMC should ask the 
Veteran to sign an authorization form for those Miracle Ear 
records.  

If those Miracle Ear records reflect hearing impairment 
earlier than January 2007, then a supplemental etiology 
opinion will be required from the same examiner who conducted 
the April 2007 C&P Audio examination, if she is available, or 
if she is not, an opinion by another examiner is needed.  If 
a supplemental opinion is not possible without an additional 
examination, then an appropriate examination should be 
scheduled.  As noted above, if an examination is scheduled, 
it is the Veteran's responsibility to report for that 
examination and to cooperate in the development of the case, 
for the consequences of failure to report to a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.   

In addition, the April 2007 C&P Audio examiner referred to VA 
treatment records that are not included in the claims file.  
VA medical treatment records are deemed to be within the 
control of VA and should have been included in the record, as 
they may be determinative of the claim.  The RO/AMC should 
obtain all VA treatment records relevant to the Veteran's 
bilateral hearing loss, asbestosis, and low back disability 
with arthritis claims.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (a remand is necessary for the purpose of 
obtaining VA treatment records).  

Finally, the Veteran has repeatedly pointed out that he was 
provided treatment for a  low back disability at the Naval 
Hospital in Astoria, Oregon, shortly after his discharge.  
The claims folder contains a June 1946 application for 
hospital treatment of a pilonidal cyst.  The Veteran asserts 
that after being hit by a hammer during service, a cyst 
developed, which required surgery shortly after service.  He 
asks that the Naval Hospital records be obtained to support 
his claim that his current diagnosis of arthritis of the 
lower back is related to service.  In response to a March 
1980 request for records, the service treatment records were 
obtained by the RO.    They contained no clinical records for 
the June 1946 Naval Hospital treatment.  The Veteran has also 
referenced post-service treatment for his back at a VA 
hospital in Astoria, Oregon, in 1946.

Since the records at issue would be post-service, the RO/AMC 
must make another attempt to obtain those records.  VA is 
required to make as many requests as are necessary to obtain 
relevant records from a federal record-keeper.  38 C.F.R. 
§ 159(c)(2).  VA may end its efforts to obtain such records 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain the records would be futile, 
for example, when VA is advised that the records do not exist 
or that the custodian does not have them.  Id.  Then, VA must 
provide the Veteran with notice that the records are not 
available.   38 C.F.R. § 159(e)(1).  The RO did not comply 
with the regulation's requirements here.  Therefore, a remand 
is necessary for the purpose of obtaining such records, or 
determining that the records sought do not exist or that 
further efforts to obtain the records would be futile and so 
notifying the veteran. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain all VA treatment records 
relating to asbestosis, bilateral hearing 
loss, and a low back disability with 
arthritis, dated since the Veteran's 
separation from service.  This should 
include a request for any treatment at a 
VA hospital in Astoria, Oregon, in 1946.

2.  Make arrangements to obtain all 
clinical records from the Veteran's 
June 1946 pilonidal cyst surgery 
performed at the Naval Hospital in 
Astoria, Oregon, and associate those 
records with the claims folder.  

3.  Ask the Veteran to provide an 
authorization for the hearing loss 
treatment records at Miracle Ear in 
Crossville, Tennessee, make arrangements 
to obtain those records, and associate 
them with the claims folder.  

4.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the etiology of his asbestosis.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  Is it 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the Veteran's current asbestosis is 
related to his military service?  

5.  If the additional evidence shows that 
the Veteran manifested hearing impairment 
prior to January 2007, make arrangements 
to obtain an additional opinion from the 
same examiner (if she is available) who 
conducted the April 2007 C&P audio 
examination and ask her to review the 
additional evidence that the hearing loss 
disability was manifest earlier than 
January 2007 and provide an opinion as to 
whether the Veteran's current bilateral 
hearing loss disability is related to his 
active military service.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the additional examination report.  
If further examination of the Veteran is 
necessary to provide that opinion, the 
Veteran should be scheduled for an 
additional examination.  The report should 
address the following matter with complete 
rationale: Is it at least as likely as not 
(that is, a 50 percent probability or 
greater) that the Veteran's current 
bilateral hearing loss disability is 
related to his active military service?   

If the same examiner is not available to 
provide an additional report, make 
arrangements for the Veteran to have an 
examination with another examiner.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any testing 
deemed necessary by the examiner should be 
conducted and the results of such tests 
should be addressed in the report.  
The report should address the following 
matter with complete rationale: Is it at 
least as likely as not (that is, a 
50 percent probability or greater) that 
the Veteran's current bilateral hearing 
loss disability is related to his active 
military service?   

6.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


